DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the reply filed on 26 January 2021, the currently pending claims are Claims 1-12.  
	Applicant’ remarks and the Declaration by L. Burchfield have been carefully considered, however, they are not found persuasive regarding the 112 enablement requirements and the 112 enablement rejections are maintained.

	The examiner respectfully disagrees and notes that Declaration and Exhibit A merely recites techniques to make different carbon allotropes and/or to manipulate carbon atoms/entities; however, simply combining the manufacturing techniques as shown in Exhibit A without any detailed experimental guidance would not lead to the claimed carbon allotrope.  See MPEP2164.04.  In summary, the Declaration and Exhibit A do not cure the deficiencies stated in the OA of 12/30/2019 since they merely disclose additional known techniques in general term without any of the specific experimental details necessary to arrive at the claimed carbon allotrope.
Examiner’s Note
Applicant indicates that the attached references “[…] the references do not, alone or in combination with other references, establish a prima facie case of unpatentability of a claim, and therefore do not meet the criteria for materiality set out in 37 CFR 1.56(b). They are provided only to support Applicants’ arguments with respect to the Section 112(a) rejections, as discussed in detail herein” (pg 1 and 2). The examiner respectfully disagrees and notes that a 112(a) rejection is material to the patentability of claims and therefore applicant’s arguments and any applicable references traversing such a 112(a) rejection would have to be taken into consideration in determining whether the 112(a) rejection should be maintained or not. Additionally, the determination of patentability is determined by the Office not by applicant. Therefore, the references are to be listed in an IDS to be considered.  Here, the references will be considered in the context of any discussion present in the Declaration of Larry Burchfield.
It is noted that applicant has indicated that an IDS would be filed concurrently with the remarks/arguments (see pp 6); however, an IDS has not been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The following analysis is based on MPEP 2164 regarding the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of the factors has been considered in the analysis of applicant’s claimed invention and the following remarks are advanced.  The claims are directed to a novel carbon allotrope (protomene) having specific structural and bonding features.  The claimed carbon allotrope is a new type of carbon allotrope which has not been manufactured nor discovered in nature.  The examiner notes that various well-known allotropes of carbon are experimentally synthesized and that the manufacturing, synthesis, purification and detection of carbon allotropes typically require a high level of skill with complex laboratory equipment and specific experimental methodologies (e.g. chemical vapor deposition or ion beam requires well-trained scientist).   At first, the examiner notes that applicant has merely cited overall experimental setups and methodologies without providing any specific steps and/or experimental parameters to arrive at the claimed allotrope.  In particular, applicant’s specification recites the following two sections directed to the synthesis of the claimed carbon allotrope:
[0039] For further enhancement of conducting capabilities the carbon allotrope is capable of being doped with a metal element, including but not limited to gold, silver, platinum group metals or base metal copper ions for conduction charge in between the conductive sp2 bound carbon atoms. Further doping with p-type and n-type materials is also envisioned for the formation of a transistor. 
[0040] The presently disclosed carbon allotrope can be synthesized through various techniques presently known and existing in the art. These include but are not limited to chemical vapor deposition (CVD), plasma enhanced chemical vapor deposition (PECVD), filament assisted chemical vapor deposition, arc discharge or laser ablation methods and molecular printing. The CVD method is commonly known in the art, and utilizes a carbon containing source, usually in gaseous foam, which is decomposed at elevated temperatures and passes over a transition metal catalyst (typically Fe, Co, Ag or Ni). CVD is known to produce a high yield of carbon allotropes, although more accurate structures are generally capable of production through by arc or laser ablation methods.
Further, the originally filed specification is silent regarding any working examples.
The examiner reiterates that the synthesis of carbon allotropes requires elaborate and detailed experimentation steps and parameters - it is unlikely that merely employing any of the manufacturing techniques recited in applicant’s specification without any detailed experimental guidance would lead to the claimed carbon allotrope.  It is well-known that chemical synthetic processes are highly dependent on the reaction conditions such as reactants, temperature, catalyst and gas atmosphere.  For example, a CVD process over a transition catalyst can lead to carbon fibers, carbon nanotubes, carbon filaments, fullerenes and/or carbon nanowires with differing structural and chemical parameters.  To provide an example of the level of experimental details and parameters required in the synthesis of carbon allotropes, the examiner provides the following experimental disclosures.  Here, Sugai pioneered the arc discharge technique (which is one of the technique disclosed by applicant’s specification) in the production of SWNTs and the following experimental conditions:

    PNG
    media_image1.png
    628
    353
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    272
    355
    media_image2.png
    Greyscale

The examiner notes the critical differences between Sugai experimental details and applicant’s broad experimental procedure.  Based on the specification, the level of experimentation to achieve the claimed carbon allotrope would be quite high and difficult since applicants have not provided any necessary guidance to make the claimed carbon allotrope (e.g. what are the starting materials? what amounts? What are the experimental conditions?).  
Additionally, the article by Prasek disclosing the same overall synthesis technology as stated by applicants, i.e. arc discharge (pp 15874), laser ablation (pp 15876), CVD (pp 1576 et seq.).  Similarly, Churilov discloses a plasma synthesis of fullerene.  As shown by Prasek and Churilov, it is noted that (a) employing the same overall syntheses recited by applicant lead to differing carbon end-products and (b) specific experimental parameters are needed to achieve each of the carbon allotropes.  Even within the e.g. plasma or arc discharge), varying the experimental conditions leads to differing end-products (e.g. SWNTs, MWNTs, fullerenes).  
In view of the foregoing, when all of the evidence is considered, the examiner concludes that “one skilled in the art would be able to make and use the claimed invention using the application as a guide.” See MPEP 2164. 
Claims 2-12 are dependent on claim 1 thus inherit the same deficiencies.
Response to Arguments
Applicant's arguments filed 26 January 2021 regarding the 112 enablement rejections have been fully considered but they are not persuasive:
Applicants argue that the claimed carbon allotrope can be synthesized based on known techniques as shown in the 1.132 Declaration and Exhibit A - with various NPLs to provide the requisite background to synthesize the claimed carbon allotrope (see pp 6 et seq. )
At the onset, it is noted that Exhibit A is a paper written by applicant Burchfield after the date of the originally filed specification.  Though the Exhibit A has been considered, applicant is reminded of the post-filing requirement and latitude afforded in MPEP 2164.05(a).  Additionally, the cited references have only been considered in the context of their discussion in the Declaration since the references have not been listed in an IDS.
	The examiner notes that the 112 rejection (enablement) states that the specification discloses “[..] of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same” (emphasis added).  It is the examiner’s position that applicant has not provided a full, clear, concise and exact process or manner to arrive at the claimed carbon allotrope since the specification merely lists potential and broad synthesis methodologies without specifying how each one would lead to the claimed carbon allotropes; manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”.  
	Applicant argues that the provided Declaration and Exhibit A reciting a listing of manufacturing processes available to a skilled artisan to synthesize and manipulate carbon compounds are sufficient to arrive at the claimed carbon allotrope.  However, this argument only strengthen the 112 rejections since it is highly unlikely that each of the listed processes applied would lead to the claimed carbon allotrope without detailed experimental variables and parameters.  Merely cataloguing a combinations of various known synthesis and chemical techniques would not lead to the claimed carbon allotrope. See Sugai above for an example of the synthesis of CNTs with specific experimental conditions. It would take a significant amount of work for a skilled artisan to arrive at the claimed allotrope based on a combination of a listing of potential synthetic routes even under the guidance of applicant’s specification.  Upon consideration of the Declaration with Exhibit A and Sugai disclosing a detailed experimental synthesis of SWNTS, Prasek disclosing the same overall synthesis technology as stated by applicants, i.e. arc discharge (pp 15874), laser ablation (pp 15876), CVD (pp 1576 et seq.) and Churilov disclosing a plasma synthesis of fullerene, it is noted that (a) employing the same overall syntheses as applicant’ lead to divergent carbon end-products and (b) specific experimental parameters are needed to achieve each of the carbon allotropes.  In view of the foregoing, when all of the evidence is considered, the examiner concludes that the Declaration and Exhibit A are . 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRI V NGUYEN/Primary Examiner, Art Unit 1764